Fourth Court of Appeals
                                        San Antonio, Texas
                                                 July 11, 2018

                                            No. 04-18-00467-CR

                                      IN RE Willie L. JACKSON Jr.

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

         On July 10, 2018, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at
a later date.

           It is so ORDERED on July 11, 2018.


                                                             _________________________________
                                                             Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2018.



                                                             ___________________________________
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court




1
  This proceeding arises out of Cause No. 2017CR03621, styled The State of Texas v. Willie L. Jackson, Jr., pending
in the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.